DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification lacks antecedent basis support for the limitations of claims 29-30 and 39-40.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The same issues exist in claim 31.  The dependent claims are rejected by virtue of their dependency on the rejected independent claims.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,201,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Allowable Subject Matter
Claims 21-40 will be considered allowed upon resolution of the double patenting and 112 rejections presented above.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record to the claimed invention is US 2003/0163223 to Blomquist and US 2011/0071765 to Yodfat.  There were the main references cited against the claimed invention of the 13/800595 application (parent application; note that the instant claims include similar limitations including, “the meal bolus comprising a recurring meal bolus of a single fixed amount of all of the insulin configured to counteract an anticipated increase in glucose level as a result of carbohydrates consumed in a meal to be delivered at a predetermined meal time without matching the single fixed amount with a number of carbohydrates consumed in a specific meal”).  The examiner found the following arguments persuasive in the parent application (See pages 14-16 of the Remarks filed on 5/7/2018 in 13/800595):
Independent claim 1 has been amended to expressly recite that the single fixed amount of insulin is delivered at the predetermined meal time “without matching the single fixed amount with a number of carbohydrates consumed in a specific meal.” Independent claim 10 has been similarly amended. Express support for these amendments can be found at least at page 3 lines 6-10 and page 7, line 21 to page 8, line 5 of the application as filed. As discussed throughout this prosecution, the inventive concept behind the present invention is the adaptation of a user-wearable infusion pump for more simplified use by Type II diabetics by essentially automating delivery of boluses due to the fact that Type II diabetics do not generally require the precise matching of insulin and carbohydrates. (See, for example, page 2, lines 14-24, page 3, lines 6-10, page 7, line 21 — page 8, line 5 and page 10, lines 5-11.) The amended claims now expressly recite that the single fixed amount of insulin delivered at each predetermined time is not matched with a number of carbohydrates in a specific meal.
As discussed throughout this prosecution, both Blomquist and Yodfat expressly require precise matching of the amount of insulin in a given bolus with a carbohydrate value of a specific meal. The Advisory Action admits that the “standard bolus” cited in Blomquist, which refers to a manner of delivery of a bolus rather than a set bolus size, “is based on how much insulin is required to work against the carbohydrates the user 
Applicant argues that Blomquist does not show delivering a fixed amount of insulin that is not selected based on a specific meal. Examiner asserts that Applicant’s bolus is similarly selected based on a specific meal. (Advisory Action (emphasis added).)
The interpretation of the claims in the Advisory Action is now expressly contradicted by the amended claims that recite that the bolus amount is not determined based on a specific meal and therefore Blomquist does not teach or suggest the limitations of the amended claims.
Yodfat cannot remedy the deficiencies of Blomquist as discussed throughout this prosecution because Yodfat teaches a two-phase bolus that is adjusted based on the specific meal consumed. (See, e.g., para [0053] (If “the user chooses to consume a smaller meal than initially planned, the second phase bolus can be automatically adjusted according to the new carbohydrate load of the meal.”) The Examiner essentially conceded to this in withdrawing the initial anticipation rejections over Yodfat and stating in the final Office Action of November 7, 2017 that “Yodfat is only being relied upon for the concept of a meal bolus being delivered at a predetermined time, not the manner in which the bolus is administered.” (2017-11-07 Final Rejection, p. 7.)
Further, as set forth previously one skilled in the art would be taught away from modifying Blomquist to function as claimed. Blomquist teaches the typical requirement for Type I diabetics of precisely matching insulin delivery with carbohydrate consumption and providing fixed meal boluses irrespective of a given meal consumed would not only cause the device to be nonfunctional for its intended medical purpose, but could also lead to serious medical consequences for the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783